November 13, 1924. The opinion of the Court was delivered by
After a careful review and analysis of the evidence and mature consideration thereof, in the light of our decisions (see, especially, Miller v. Erwin, 125 S.E., 36, recently filed), we cannot hold that the showing made by appellants warrants a reversal of the concurrent findings of fact and conclusions of law of the Special Master and Circuit Judge.
For the reasons therein stated, the decree of the Circuit Court is affirmed.
MESSRS. JUSTICES WATTS, FRASER and COTHRAN concur.
MR. CHIEF JUSTICE GARY did not participate.